Quillian, Presiding Judge.
On appeal we consider the superior court’s affirmance of an award for the claimant by the State Board of Workmen’s Compensation. Held:
1. While a doctor’s report was not formally introduced in evidence, it was transmitted to the board *861and all parties contemplated that it would be used as evidence, therefore it could be considered by the board in determining the issues of the case. Hembree v. Chevrolet Motor Div., 108 Ga. App. 113, 114 (131 SE2d 859).
Argued February 6, 1978
Decided April 18, 1978
Rehearing denied May 9, 1978.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., Woodson T. Drumheller, for appellant.
John H. Ridley, for appellee.
2. The evidence was sufficient to support the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Webb, J., concurs. McMurray, J., concurs in the judgment only.